Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 February 2022 has been entered.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 3 June 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of the claims is withdrawn.  Claims 2, 4-8, 10, 14-15, 17 and 18, directed to species generic to the allowable claim are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, such as Watanabe et al. (see annotated figure in advisory action of 27 January 2022) teaches a stacked electrode assembly including an insulation enhancing member 10 along the periphery of the electrode plates and separators.  However, the independent claim distinguishes from the prior art as a whole in requiring an electrode assembly, comprising: 
a plurality of electrode plates each having opposing major surfaces and a peripheral side between the opposing major surfaces, the plurality of electrode plates including a plurality of anode plates and a plurality of cathode plates coated with an electrode active material, the electrode plates being stacked with a separator interposed between adjacent anode and cathode plates, 
wherein the separator is of a size greater than the adjacent anode and cathode plates such that the separator includes a surplus outer periphery that extends beyond the peripheral side of the adjacent anode plate oriented in a first direction and beyond the peripheral side of the adjacent cathode plate oriented in the first direction; 
an electrode tab formed on each electrode plate to extend from the peripheral side of the electrode plate and protrude outwardly beyond the surplus outer periphery of the separator in the first direction; and 
an insulation-enhancing part disposed on the peripheral side of the electrode plate and on the surplus outer periphery of the separator such that the insulation-enhancing part extends to, but not beyond, an outermost peripheral edge of a portion of the separator in the first direction in which the electrode tab protrudes, wherein the insulation-enhancing part suppresses heat shrinkage of the separator, and wherein the electrode assembly is a stacked type electrode assembly.
Specifically, the insulation-enhancing parts of the prior art extend beyond a peripheral edge of the separator in the first direction, and there is no teaching or motivation in the prior art to change the shape or arrangement of the prior art construction absent hindsight from the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723